I respectfully dissent.
The majority opinion discusses the inequitable result here and calls upon the legislature to act. I believe the legislature has acted in adopting incompatibility as a ground for divorce in last year's amendment to R.C. 3105.01(K).
This is a new ground for divorce in Ohio; thus, there is little or no authority yet available upon which to rely in examining the trial court's decision. However, in 97 A.L.R. 3d 989 (1980), there is an examination of decisions from other states which have used that ground for a while. From my perusal of the cases cited in the annotation, it would appear that couples have been found to be incompatible because of basic differences over religion, household economics, politics, unsociability, verbal assault, sexual habits and demands, infidelity, and unjustified accusations of infidelity. These are the sorts of problems that can arise during any marriage, but because the parties love each other, they are able to work things out. Incompatibility arises when the parties cannot work things out; even if they still care for each other, they simply cannot live together.
The result reached by the lower court underscores the paradox created by the language of that statute. R.C. 3105.01(K) allows as a ground for divorce:
"Incompatibility, unless denied by either party."
Thus, if the parties to a divorce agree that they are indeed incompatible, a court will grant them a divorce on that ground. However, if the parties *Page 74 
cannot agree upon whether they are incompatible (an action which, on its face clearly indicates that the parties are in fact incompatible), a court will deny a party a divorce on that ground. An interpretation of R.C. 3105.01(K), such as the one reached by the court below and supported by the majority, works a harsh and unjust result in cases with facts similar to those before this court.
There is absolutely no evidence that the parties here are compatible, are likely to resolve their differences, or can ever hope to return to a compatible marital relationship. Appellee does not deny that the parties are incompatible. The record contains no such denial of incompatibility, only appellee's wish that it were not so. This is not sufficient, in my mind, to find that appellant has not established incompatibility. I believe that appellant is entitled to a divorce as requested.
I would reverse the trial court and remand with directions to enter a decree of divorce, and to proceed with a division of property and setting a reasonable amount for child support.
Thus, I dissent.